Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 – 3, 8 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over KERR et al (US 2016/0320280 A1) (herein after Kerr) in view of Gysling (US 2007/0294039 A1) (herein after Gysling), and further in view of DUNN et al (US 2015/0316461 A1) (herein after DUNN).

	Regarding Claim 1, Kerr teaches, a method for determining fluid density (Fig. 2, claim 1), the method comprising: receiving calibration data (Fig. 2, ¶ 0065) for a fluid density measurement tool (Fig. 2, densitometer 100), the fluid density measurement tool comprising a cantilever beam (Fig. 2, resonator tine 103) coupled with at least one strain sensor (Fig. 2, transducer 115; strain gauge) —, wherein the cantilever beam is housed in the fluid density measurement tool and is buoyed by a fluid that enters the fluid density measurement tool (Fig. 2, ¶ 0068); measuring by the at least one strain sensor, strain values (Fig. 2, ¶ 0033)—; and determining a density of the fluid based on the calibration data, and the strain values measured by the at least one strain sensor. (Fig. 2, ¶ 0065.)

    PNG
    media_image1.png
    700
    350
    media_image1.png
    Greyscale


	Kerr fails to teach, — sensor that is protected from the fluid,—
	In analogous art, Gysling teaches, sensor (Fig. 1, gamma densitometer 114) that is protected from the fluid, (Fig. 1, ¶ 0020 the gamma densitometer 114 are each non-intrusive, non-contact (non-wetted) sensors.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr by combining the sensor taught by Kerr with the sensor taught by Gysling to achieve the predictable result of measuring the density of a fluid through a pipe without making modifications to the pipe or shitting down the system. [Gysling: ¶ 0005 – 0006.]
	Kerr in view of Gysling fail to teach, — measuring, by the at least one strain sensor, strain values indicating a buoyancy force of the fluid on the cantilever beam; —
	In analogous art, DUNN teaches, — measuring, by the at least one strain sensor (Fig. 1, micro-actuator measurement device 100), strain values indicating a buoyancy force of the fluid (Fig. 1, ¶ 0043 /or indicate the strength and rate of sedimentation/buoyancy) on the cantilever beam (Fig. 1, micro-cantilever.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling by combining the strain sensor taught by Kerr in view of Gysling with the strain sensor taught by DUNN to achieve the predictable result of determining fluid density with simplicity, high sensitivity, and flexibility [DUNN: ¶ 0093.]

	Regarding Claim 2, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 1, which this claim depends on.
	Kerr further teaches, the method of claim 1, wherein determining the density of the fluid based on the calibration data and the strain values comprises determining the density of the fluid based on one or more values derived from the strain values. (Fig. 2, claim1; ¶ 0049; Examiner interpretation: the fluid density is determined by electric signals from transducer 115.)

	Regarding Claim 3, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 2, which this claim depends on.
	Kerr further teaches, the method of claim 2, wherein the one or more values derived from the strain values comprise Von Mises stress values. (Fig. 2, ¶ 0045; Examiner interpretation: the signals from the transducer 115 comprises distortion (von mises) signals.)

	Regarding Claim 8, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 1, which this claim depends on.
	Kerr further teaches, the method of claim 1, further comprising updating the calibration data after deployment of the fluid density measurement tool in a wellbore. (Fig. 5, ¶ 0062; Examiner interpretation: the calibration is updated for a pressure dependent measurement.)

	Regarding Claim 9, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 8, which this claim depends on.
	Kerr further teaches, the method of claim 8, wherein updating the calibration data comprises adjusting the calibration data based on comparing the density of the fluid as determined from the calibration data to a density of the fluid determined after the fluid sampled at a surface of the wellbore. (Fig. 5, ¶ 0062; ¶ 0034; Examiner interpretation: the calibration data is adjusted using a mathematical model, curve fit, or look-up-table obtained from a sample.)

	Regarding Claim 10, Kerr teaches, an apparatus (Fig. 2, claim 37) comprising: a fluid density measurement tool (Fig. 2, densitometer 100), the fluid density measurement tool comprising a cantilever beam (Fig. 2, resonator tine 103) coupled with at least one strain sensor (Fig. 2, transducer 115; strain gauge) —, wherein the cantilever beam is located in the fluid density measurement tool; a processor communicably coupled to the fluid density measurement tool (Fig. 2, ¶ 0068); and a machine readable medium (Fig. 5, non-volatile memory) having program code executable by the processor to cause the apparatus to, receive calibration data for the fluid density measurement tool (Fig. 2, ¶ 0065), receive, from the at least one strain sensor, measurements of strain values — (Fig. 2, ¶ 0033), and determine a density of a fluid based on the calibration data, and the strain values measured at the at least one strain sensor. (Fig. 2, ¶ 0065.)
	Kerr fails to teach, — sensor that is protected from the fluid,—
	In analogous art, Gysling teaches, sensor (Fig. 1, gamma densitometer 114) that is protected from the fluid, (Fig. 1, ¶ 0020 the gamma densitometer 114 are each non-intrusive, non-contact (non-wetted) sensors.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr by combining the sensor taught by Kerr with the sensor taught by Gysling to achieve the predictable result of measuring the density of a fluid through a pipe without making modifications to the pipe or shitting down the system. [Gysling: ¶ 0005 – 0006.]
	Kerr in view of Gysling fail to teach, — receive, from the at least one strain sensor, measurements of strain values indicating a buoyancy force of the fluid exerted on the cantilever beam, —.
	In analogous art, DUNN teaches, receive, from the at least one strain sensor (Fig. 1, micro-actuator measurement device 100), measurements of strain values indicating a buoyancy force of the fluid (Fig. 1, ¶ 0043 /or indicate the strength and rate of sedimentation/buoyancy) exerted on the cantilever beam, (Fig. 1, micro-cantilever) —.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling by combining the strain sensor taught by Kerr in view of Gysling with the strain sensor taught by DUNN to achieve the predictable result of determining fluid density with simplicity, high sensitivity, and flexibility [DUNN: ¶ 0093.]

	Regarding Claim 11, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 10, which this claim depends on.
	Kerr further teaches, the apparatus of claim 10, wherein the cantilever beam is located in a chamber (Fig. 2, ¶ 0068; Examiner interpretation: chamber formed by cage 126) formed within a housing (Fig. 2, cage 126) of the fluid density measurement tool, wherein the housing includes an opening to allow the fluid to enter the chamber of the fluid density measurement tool. (Fig. 2, ¶ 006.)

	Regarding Claim 12, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 10, which this claim depends on.
	Kerr further teaches, the apparatus of claim 10, wherein the program code to determine the density of the fluid based on the calibration data and the strain values comprises program code to determine the density of the fluid based on one or more values derived from the strain values. (Fig. 2, claim1; ¶ 0049; Examiner interpretation: the fluid density is determined by electric signals from transducer 115.)

	Regarding Claim 13, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 12, which this claim depends on.
	Kerr further teaches, the apparatus of claim 12, wherein the one or more values derived from the strain values comprise Von Mises stress values. (Fig. 2, ¶ 0045; Examiner interpretation: the signals from the transducer 115 comprises distortion (von mises) signals.)

	Regarding Claim 14, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 10, which this claim depends on.
	Kerr further teaches, the apparatus of claim 10, wherein the program code further comprises program code to update the calibration data after deployment of the fluid density measurement tool in a wellbore. (Fig. 5, ¶ 0062; Examiner interpretation: the calibration is updated for a pressure dependent measurement.)

	Regarding Claim 15, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 14, which this claim depends on.
	Kerr further teaches, the apparatus of claim 14, wherein the program code to update the calibration data comprises program code to adjust the calibration data based on a comparison of the density of the fluid as determined from the calibration data to a density determined from a sample of the fluid obtained at a surface of the wellbore. (Fig. 5, ¶ 0062; ¶ 0034; Examiner interpretation: the calibration data is adjusted using a mathematical model, curve fit, or look-up-table obtained from a sample.)

	Regarding Claim 16, Kerr teaches, one or more non-transitory machine-readable media (Fig. 5, non-transitory computer-readable storage medium) comprising program code for determining a fluid density (Fig. 2, ¶ 0065.), the program code to: receive calibration data for a fluid density measurement tool (Fig. 2, ¶ 0033), the fluid density measurement tool comprising a cantilever beam (Fig. 2, resonator tine 103) coupled with at least one strain sensor (Fig. 2, transducer 115; strain gauge)—, wherein the cantilever beam is housed in the fluid density measurement tool (Fig. 2, ¶ 0068); measure strain values — (Fig. 2, ¶ 0033); and determine a density of a fluid based on the calibration data, and the strain values measured at the at least one strain sensor. (Fig. 2, ¶ 0065.)
	Kerr fails to teach, — sensor that is protected from the fluid,—
	In analogous art, Gysling teaches, sensor (Fig. 1, gamma densitometer 114) that is protected from the fluid, (Fig. 1, ¶ 0020 the gamma densitometer 114 are each non-intrusive, non-contact (non-wetted) sensors.) —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr by combining the sensor taught by Kerr with the sensor taught by Gysling to achieve the predictable result of measuring the density of a fluid through a pipe without making modifications to the pipe or shitting down the system. [Gysling: ¶ 0005 – 0006.]
	Kerr in view of Gysling fail to teach, — measure strain values indicating a buoyancy force of the fluid exerted on the cantilever beam;—
In analogous art, DUNN teaches, — measure strain values indicating a buoyancy force of the fluid (Fig. 1, micro-actuator measurement device 100) exerted on the cantilever beam (Fig. 1, micro-cantilever);—.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling by combining the strain sensor taught by Kerr in view of Gysling with the strain sensor taught by DUNN to achieve the predictable result of determining fluid density with simplicity, high sensitivity, and flexibility [DUNN: ¶ 0093.]

	Regarding Claim 17, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 16, which this claim depends on.
	Kerr further teaches, the one or more non-transitory machine-readable media of claim 16, wherein the program code to determine the density of the fluid based on the calibration data and the strain values comprised program code to determine the density of the fluid based on one or more values derived from the strain values. (Fig. 2, claim1; ¶ 0049; Examiner interpretation: the fluid density is determined by electric signals from transducer 115.)

	Regarding Claim 18, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 17, which this claim depends on.
	Kerr further teaches, the one or more non-transitory machine-readable media of claim 17, wherein the one or more values derived from the strain values comprise Von Mises stress values. (Fig. 2, ¶ 0045; Examiner interpretation: the signals from the transducer 115 comprises distortion (von mises) signals.)

5.	Claim(s) 4 – 7, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KERR et al (US 2016/0320280 A1) (herein after Kerr) in view of Gysling (US 2007/0294039 A1) (herein after Gysling), in view of DUNN et al (US 2015/0316461 A1) (herein after DUNN) as applied to claims 1 – 3, 8 – 18 above, and further in view of CHEN et al (US 2017/0270225 A1) (herein after Chen).

	Regarding Claim 4, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 1, which this claim depends on.
	Kerr in view of Gysling in view of DUNN fail to teach, the method of claim 1, further comprising generating the calibration data utilizing a machine learning algorithm.
	In analogous art, Chen teaches, the method of claim 1, further comprising generating the calibration data utilizing a machine learning algorithm. (Fig. 7, ¶ 0061; 0062; Examiner interpretation: calibration data in layer 703a is generated by neural network algorithm model 700.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling in view of DUNN by combining the model data taught by Kerr in view of Gysling in view of DUNN with the neural network model taught by Chen to achieve the predictable result of determining calibration data using a robust machine learning model [Chen:¶ 0063.]

	Regarding Claim 5, Kerr in view of Gysling in view of DUNN in view of Chen teaches the limitations of claim 4, which this claim depends on.
	Chen further teaches, the method of claim 4, wherein the calibration data comprises a machine learning model (Fig. 7, NN algorithm 700), and wherein generating the calibration data comprises: exposing the fluid density measurement tool to fluids having varying densities, and at varying ambient property values and at varying orientations of the fluid density measurement tool (Fig. 7, ¶ 0029; more candidate fluid models for same analyte detection with additional inputs from other sensing elements); storing strain sensor values, ambient property values, and known density values of the fluids as test data (Fig. 1, ¶ 0035); and creating the machine learning model based on the test data, the machine learning model correlating the strain sensor values, ambient property values, and known density values. (Fig. 1, 7, ¶ 0033; ¶ 0036; Examiner interpretation: fluid pressure (P), temperature (T), density (ϕ) are used to create NN model.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling in view of DUNN in view of Chen by combining resonator electronics 109 taught by Kerr in view of Gysling in view of DUNN in view of CHEN with controller 160 taught by Chen to achieve the predictable result of generating calibration data comprising: exposing a fluid density measurement tool to fluids having varying densities, varying ambient property values, and varying orientations of the fluid density measurement tool; storing strain sensor values, ambient property values, and known density values of the fluids as test data; and creating a machine learning model based on the test data, the machine learning model correlating the strain sensor values, ambient property values, and known density values using a robust machine learning model [Chen:¶ 0063.]

	Regarding Claim 6, Kerr in view of Gysling in view of DUNN in view of Chen teaches the limitations of claim 5, which this claim depends on.
	Kerr further teaches, the method of claim 5, further comprising determining Von Mises stress values from the strain sensor values and storing the Von Mises stress values in the test data. (Fig. 2, ¶ 0045, claim 4.)

	Regarding Claim 7, Kerr in view of Gysling in view of DUNN in view of Chen teaches the limitations of claim 5, which this claim depends on.
	Kerr further teaches, the method of claim 5, wherein the varying ambient properties comprise an ambient temperature. (Fig. 2, ¶ 0009.)

	Regarding Claim 19, Kerr in view of Gysling in view of DUNN teaches the limitations of claim 17, which this claim depends on.
	Kerr in view of DUNN fail to teach, the one or more non-transitory machine-readable media of claim 16, wherein the program code further comprises program code to generate the calibration data utilizing a machine learning algorithm.
	In analogous art, Chen teaches, the one or more non-transitory machine-readable media (Fig. 1, memory 162) of claim 16, wherein the program code further comprises program code to generate the calibration data utilizing a machine learning algorithm. (Fig. 7, ¶ 0061; 0062; Examiner interpretation: calibration data in layer 703a is generated by neural network algorithm model 700.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling in view of DUNN by combining the non-transitory machine-readable media data taught by Kerr in view of Gysling in view of DUNN with the neural network model non-transitory machine-readable media taught by Chen to achieve the predictable result of determining calibration data using a robust machine learning model [Chen:¶ 0063.]

	Regarding Claim 20, Kerr in view of Gysling in view of DUNN in view of Chen teaches the limitations of claim 19, which this claim depends on.
	Chen further teaches, the one or more non-transitory machine-readable media of claim 19, wherein the calibration data comprises a machine learning model (Fig. 7, NN algorithm 700), and wherein program code to determine the calibration data comprises program code to: store strain sensor values, ambient property values, and known density values of the fluids as test data obtained from the fluid density measurement tool (Fig. 1, ¶ 0035); and create the machine learning model based on the test data, the machine learning model correlating the strain sensor values, ambient property values, and known density values. (Fig. 1, 7, ¶ 0033; ¶ 0036; Examiner interpretation: fluid pressure (P), temperature (T), density (ϕ) are used to create NN model.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kerr in view of Gysling in view of DUNN in view of Chen by combining the non-transitory machine-readable media taught by Kerr in view of Gysling in view of DUNN with the non-transitory machine-readable media taught by Chen to achieve the predictable result of using program code to; store strain sensor values, ambient property values, and known density values of the fluids as test data; and creating a machine learning model based on the test data, the machine learning model correlating the strain sensor values, ambient property values, and known density values using a robust machine learning model [Chen:¶ 0063.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858